Title: To Thomas Jefferson from Robert Smith, 20 August 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir,
            Navy Dept: Augt. 20. 1802
          
          From the dispatches herewith sent you will perceive the state of our affairs in the Mediterranean. I am seriously apprehensive that Commodore Morris may not have considered himself authorised to retain the Boston and that, if he has retained her, he will not, with the addition of the New York, be able to protect our Citizens. The Enemys Coast is so extended that the dangers are great. And the taking of one Merchant Vessel would cost us more than would maintain two frigates. But considerations more powerful incline me to think that a further reinforcement of at least one frigate ought to be sent to Morris. I possess the funds to send her out. It was my intention to have explained myself at large upon this subject. But I have by continued interruptions, been prevented. The mail is just closing. My object in sending out this additional force is to prevent a Continuance of the War—that is to avail ourselves of the impression thereby produced in order to Obtain a favorable peace. Such a peace under the influence of such a force could be effected in the course of this year. With a less force the War may Continue for years which would be playing a hazardous game. The John Adams or the Congress could be equipped for Sea in two Weeks
          
          The New York will be ready to depart next Week—The Gun Carriages will not be sent
          With great respect & Esteem I am, Sir, Your Ob Ser
          
            Rt Smith
          
        